Title: To James Madison from Thomas Jefferson, 26 December 1824
From: Jefferson, Thomas
To: Madison, James


        
          [26 December 1824]
        
        I inclose you a long letter from mr. Cabell and a long answer from myself, not much worth reading, but that it is well you should know every thing. No letter from Gilmer since my last, but he is believed to be now in Richmond. Long and Blaettermann are here located in their pavilions as drawn by lot. The former is a fine young man and well qualified. The latter rather a rough looking German, speaking English roughly, but of an excellent mind and high qualifications. He thinks the Competitor, bound to Norfolk with the other three would not sail till about the 10th. of November. It is time they should be here now. You will see what I wrote to Cabell about a meeting on their arrival. I wrote him a private letter also as to Tucker, and I have written privately to Genl. Breckenridge, enquiring concerning Wm. C. Preston, in case Gilmer should absolutely decline. I have done nothing as to Dr. Emmet, because I supposed Gilmer would have left N.Y. before my letter could reach there. You will see what I have recommended as to the last donation. I write this day to Govr. Barber to press a decision through Congress without loss of time. I wish you would do the same that he might be sensible of it’s urgency. Affectly. Adieu.
      